Citation Nr: 1451127	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO. 06-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. In that decision, the RO denied reopening of the Veteran's claim for service connection for thyroid cancer and denied service connection for chronic fatigue syndrome.

The Board remanded the issues on appeal for additional development in July 2009. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of its prior remand, the Board also reopened the issue of service connection for thyroid cancer, to include as due to exposure to ionizing radiation. As the issue of reopening was decided previously, it will not be addressed here.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence of record does not show that the Veteran was exposed to ionizing radiation while in service.

2. Thyroid cancer was not shown in service or within the first post-service year, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be due to exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer, to include as due to exposure to ionizing radiation, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2005, prior to the initial unfavorable adjudication in February 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain and the evidence the Veteran must provide. In June 2006, the RO notified the Veteran of the process by which disability ratings and effective dates are established.  Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the June 2006 and February 2014 supplemental statements of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. The Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records have been obtained and associated with the claims file. All private treatment records identified or submitted by the Veteran have also been associated with the claims file. No other relevant records have been identified and are outstanding. 

Concerning the Board's July 2009 remand, the Board directed that the RO should develop the Veteran's claim of exposure to ionizing radiation in the form of depleted uranium in accordance with 38 C.F.R. § 3.311. The RO properly obtained the Veteran's personnel and other military records, and then obtained a Urine Uranium Analysis and an interpretation of those results, in order to determine whether the Veteran has depleted uranium residuals in his system or was exposed to ionizing radiation from depleted uranium while in service. As such, the Board finds that the RO properly obtained the Veteran's records and secured an appropriate dose estimate in light of the Veteran's contention that he was exposed to ionizing radiation based on his proximity to depleted uranium. Therefore, there was substantial compliance with the July 2009 Board remand. Stegall, 11 Vet. App. at 271. As all relevant records have been obtained and all remand directives substantially complied with, VA has satisfied its duty to assist in this respect.

The Veteran's representative argued in the October 2014 Informal Hearing Presentation that, "for the Defense Threat Reduction Agency report of March 9, 2012, to state the military estimates that the veteran was exposed to 0.1 to 18 rem is a flawed estimate, at best. Reasonable mind could state this finding was a 'guestimate.'"  Notably, there is no such report of record. While the representative presents legislative history to call into question such an estimate, it is of no bearing on this case.  For the reasons discussed below, the Board finds that the evidence does not support in-service exposure.  Therefore, the Board will not address this argument further. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to obtain a medical opinion did not attach, as there is no evidence of record of an in-service event, injury, or disease. The Veteran does not contend, and the medical evidence does not show, that his claimed thyroid cancer manifested to any degree in service or within one year of his separation from service. Instead, the Veteran contends that he was exposed to ionizing radiation during service, specifically from radar, depleted uranium, and generally from the aircraft on which he worked. However, as explained in further detail below, there is no evidence that the Veteran was exposed to ionizing radiation. Service records are silent for any recognized radiation risk activities and radar has been found to not emit ionizing radiation. Rucker v. Brown, 10 Vet. App. 67 (1997); 38 C.F.R. § 3.309(d)(3). Concerning the Veteran's claim of exposure to depleted uranium, VA uranium analysis results show that the Veteran currently has normal uranium levels thereby showing that the Veteran did not have exposure in service. Further, the Veteran is not competent to affirmatively state that exposure to depleted uranium or aircraft generally exposed him to ionizing radiation, as such a determination requires specific scientific testing. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As there is no evidence of an in-service event, injury or disease, VA's duty to provide an examination did not attach. 38 C.F.R. § 3.159(c)(4). 

Since VA has obtained all relevant identified records and its duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic disease of the nervous system, such as a sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection can also be established based on radiation exposure during service. Ramey v. Brown, 9 Vet. App. 40 (1996). First, specific diseases may be presumptively service-connected if manifest in a radiation-exposed veteran. 38 C.F.R. § 3.309(d). A radiation-exposed veteran is one who participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3)(i). A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites. 38 C.F.R. § 3.309(d)(3)(ii). In applying this statutory presumption, there is no requirement for documenting the level of exposure.

Second, other radiogenic diseases found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service. 38 C.F.R. § 3.311(b)(2). Radiogenic diseases under that regulation include thyroid cancer. Id. When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for thyroid cancer, to include as due to ionizing radiation exposure in service. For the reasons stated below, service connection is not warranted on a direct or presumptive basis.

As an initial matter, the Veteran does not contend, and the medical evidence does not show, that the Veteran's thyroid cancer manifested in service to a degree sufficient to identify the disease or to a compensable degree within one year of his separation from service. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. In-service medical examinations from June 1971, July 1975, December 1976, August 1981, June 1983, October 1989, and April 1992 are all silent for diagnoses of thyroid cancer or complaints of symptoms associated therewith. The Veteran has at no point stated that his thyroid cancer manifested during service. 

Post-service records show that the Veteran was first diagnosed with thyroid cancer in approximately December 2000, which is over eight years after his separation from service and outside the applicable presumptive period. See 38 C.F.R. § 3.307(a)(3). The Veteran has not indicated that his cancer manifested earlier than this date, and the medical evidence is silent for any diagnosis of symptoms of thyroid cancer prior to December 2000. For these reasons, presumptive service connection based on a chronic disease and service connection based on continuity of symptomatology are not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning direct service connection, the Veteran is currently diagnosed with thyroid cancer, which is a recognized radiogenic disease. 38 C.F.R. § 3.309(d)(2). Therefore, the first element (a current disability) has been met. Regarding the second element of direct service connection, the Veteran does not allege, and the medical evidence does not show, that the Veteran's thyroid cancer manifested during his period of active duty service. As noted above, all of the Veteran's in-service medical examinations are silent for any diagnoses of thyroid cancer or symptoms associated therewith. The Veteran's April 1992 separation report of medical history indicated no history of thyroid trouble. Service treatment records are likewise silent for any indication or diagnosis of thyroid cancer.

Instead, the Veteran contends that he was exposed to ionizing radiation while in service, specifically stating that he was exposed to both radar, depleted uranium, and radiation from the vehicles on which he worked. Concerning the Veteran's assertion that he was exposed to radar, it has been affirmatively found that radar equipment emits microwave-type non-ionizing radiation. Rucker, 10 Vet. at 67 (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984). Therefore, while the Board recognizes the Veteran's sincere belief that his radar exposure in service caused his thyroid cancer, exposure to radar does not constitute exposure to ionizing radiation.

The Veteran also alleges that he was exposed to depleted uranium and general radiation from aircraft while working as an aircraft mechanic. On a November 2009 radiation risk activity information sheet, the Veteran indicated, on an attached sheet, that he worked on a variety of aircraft while in service, each of which could have been radiated or were carrying depleted uranium. The Veteran further stated that he could not state specifically when he was exposed, only that he was at some point during his 20 year period of active duty. While the Veteran is competent to state he worked around munitions or aircraft, he is not competent to state that the equipment he worked on was exposed to or exuded ionizing radiation. Jandreau, 492 F.3d at 1377. Further, the Veteran is not competent to state that being in the presence of depleted uranium exposed him to ionizing radiation.  To do so requires specific scientific testing and expertise, which the Veteran has not been shown to have. Id.

In its February 2014 supplemental statement of the case, the RO found that the radiation risk activity information provided by the Veteran was not sufficiently specific to warrant development of the claim under 38 C.F.R. § 3.311, as no specific dates, times, or places were provided. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C.8.b ("M21-1MR"). However, the RO did obtain September 2008 and August 2010 uranium dose estimates from the Medical Director of the Depleted Uranium Follow-Up Program at the Baltimore VA Medical Center, based on the Veteran's assertions concerning exposure to depleted uranium. In a September 2008 letter, the reviewing physician noted that the Veteran's total uranium levels were within normal limits, and there was insufficient uranium found to warrant testing to determine if the uranium was from depleted sources. Further, the physician indicated that, as health effects are associated with the overall total amount of uranium regardless of source, the Veteran's normal levels precluded a finding that the Veteran had exposure to depleted uranium or ionizing radiation therefrom, or received a significant enough dose that his health troubles would be related.

The same physician rendered a nearly identical opinion in August 2010, indicating uranium levels were within normal limits and that overall the Veteran's levels were on the low end of the general range of results. The Board finds that a reasonable inference from these results, specifically that the Veteran has normal uranium levels, is that the Veteran was not exposed to or did not internalize any depleted uranium, and therefore was not exposed to any ionizing radiation therefrom during his active duty service. See Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). 

There are no other service treatment or personnel records indicating that the Veteran had an abnormal level of uranium in his body or that the Veteran was exposed to ionizing radiation generally while on active duty. There is also no evidence that at any point the Veteran was hit with shrapnel from a depleted uranium round or was in a vehicle hit by a depleted uranium round. See DU Library, Environmental Effects and Exposures, http://fhp.osd.mil/du/environmentalEffects.jsp; DU Library, Radiation Effects of Uranium, http://fhp.osd.mil/du/radiationEffects.jsp. Service treatment and personnel records are silent for any indication that at any point during his active duty service the Veteran engaged in a radiation risk activity, and the Veteran has not argued as such. 38 C.F.R. § 3.309(d)(3). Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation in service. As such, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury, or disease, and thus the second element of direct service connection has not been met.

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. While the Veteran has indicated that his thyroid cancer was caused by his active duty service, the Veteran is not competent to opine as to the presence of a causal relationship between his disability and service, as to do so in this case requires medical expertise as to cancer and the inner workings of the glands. Jandreau, 492 F.3d at 1377; Rucker, 10 Vet. App. at 74. Turning to the medical evidence, treatment records reflect that the Veteran was not diagnosed with thyroid cancer until December 2000, approximately eight years after his separation from service. Prior to that date, there is no medical evidence of thyroid cancer or symptoms thereof. VA treatment records contain no opinions linking the Veteran's thyroid cancer to his active duty service in any way. Based on the competent and credible evidence of record, the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. As neither the second or third elements are met, service connection for thyroid cancer is not warranted on a direct basis.

Finally, the Veteran is diagnosed with a recognized radiogenic disease for VA purposes. 38 C.F.R. § 3.309(d)(2)(ii). However, the Veteran has not alleged, and his service records do not reflect that at any point during service the Veteran engaged in a radiation risk activity for VA purposes. See 38 C.F.R. § 3.309(d)(3). Therefore, the Veteran cannot be considered a radiation exposed veteran, and thus service connection on a presumptive basis for a radiogenic disease is not warranted in this case. 38 C.F.R. § 3.309(d)(1), (3).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease or a nexus between the current disability and his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for thyroid cancer, to include as due to ionizing radiation exposure in service, is denied.

REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Here, VA provided an examination for fatigue in December 2009. The examiner referred to the Veteran's claimed disability as fatigue, chronic fatigue and chronic fatigue syndrome, but did not render a specific diagnosis as to whether the Veteran had chronic fatigue syndrome, which constitutes a medically unexplained chronic multisymptom illness for VA purposes. As such, the Board finds it is necessary to remand for a new VA examination to clarify the Veteran's current diagnosis to the extent possible, and to determine whether the Veteran's fatigue is a manifestation of a medically unexplained chronic multisymptom illness. 

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's fatigue. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran has a medically unexplained chronic multisymptom illness, to include chronic fatigue syndrome?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).

A detailed rationale supporting the examiner's opinion must be provided. Review of the entire claims file is required; however, attention is invited to treatment records from December 2005 associating fatigue with thyroid cancer, October 2005 associating fatigue with sleep apnea, January 2001 noting chills and fevers since service in the Persian Gulf, and the December 2009 VA examination report noting migratory pain.

If the examiner finds that the Veteran's fatigue and other symptomatology are not manifestations of a medically unexplained chronic multisymptom illness, but instead are symptoms of another disability or disabilities, the examiner should provide a supporting rationale for that conclusion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


